Exhibit 10.6

CAMBRIDGE HEART, INC.

Nonstatutory Stock Option Agreement

For Non-Employee Directors

Granted Under 2001 Stock Incentive Plan

 

1. Grant of Option.

This agreement evidences the grant by Cambridge Heart, Inc., a Delaware
corporation (the “Company”), on March     , 2010 (the “Grant Date”) to
                    , (the “Participant”), of an option to purchase, in whole or
in part, on the terms provided herein and in the Company’s 2001 Stock Incentive
Plan (the “Plan”), a total of 100,000 shares (the “Shares”) of common stock,
$.001 par value per share, of the Company (“Common Stock”) at $         per
Share (the “Option”). Unless earlier terminated, this Option shall expire on
March     , 2020 (the “Final Exercise Date”).

It is intended that the Option evidenced by this agreement shall be a
“Nonstatutory Stock Option” as defined in the Plan. Except as otherwise
indicated by the context, the term “Participant”, as used in this Option, shall
be deemed to include any person who acquires the right to exercise this Option
validly under its terms.

 

2. Vesting Schedule.

(a) General. This Option will become exercisable (“vest”) as to 100% of the
original number of Shares on the first anniversary of the Grant Date.

(b) Acceleration Upon Change in Control. Notwithstanding the foregoing, this
Option will immediately vest in full in the event a Change in Control (as
defined in Section 7) of the Company occurs.

(c) Cumulative Right of Exercise. The right to exercise the Option shall be
cumulative so that to the extent the Option is not exercised in any period to
the maximum extent permissible it shall continue to be exercisable, in whole or
in part, with respect to all shares for which it is vested until the earlier of
the Final Exercise Date or the termination of this Option under the Plan.

 

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this Option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan. The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this Option may be for any
fractional share.

(b) Continuous Relationship with the Company Not Required. This Option may be
exercised by Participant, regardless of whether the Participant, at the time he
or she exercises this Option, is, or has been at all times since the Grant Date,
an employee, officer or director of, or consultant or advisor to, the Company or
any parent or subsidiary of the Company as defined in



--------------------------------------------------------------------------------

Section 424(e) or (f) of the Code, provided, however, that this Option shall be
exercisable only to the extent that the Participant was entitled to exercise
this Option on the date of such cessation. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date, this Option shall be exercisable by an authorized transferee of
the Participant, provided that this Option shall be exercisable only to the
extent that this Option was exercisable by the Participant on the date of his or
her death or disability.

 

4. Withholding.

No Shares will be issued pursuant to the exercise of this Option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this Option.

 

5. Nontransferability of Option.

This Option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this Option shall be exercisable only by the Participant.

 

6. Provisions of the Plan.

This Option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Option.

 

7. Change in Control.

As used in Section 2 above, the term “Change in Control” means an event or
occurrence set forth in any one or more of subsections (a) through (c) below
(including an event or occurrence that constitutes a Change in Control under one
of such subsections but is specifically exempted from another such subsection):

(a) The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of
either (i) the then-outstanding shares of Common Stock (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company or (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company; or

(b) Such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (i) who was a member of the Board on the date of the
execution of this Agreement or (ii) who

 

- 2 -



--------------------------------------------------------------------------------

was nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; or

(c) The consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of Common Stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively.

[Remainder of page intentionally left blank]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Option to be executed under its
corporate seal by its duly authorized officer. This Option shall take effect as
a sealed instrument.

 

      CAMBRIDGE HEART, INC. Dated:  

 

    By:  

 

        Name:         Title:

 

- 4 -



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2001 Stock Incentive Plan.

 

PARTICIPANT:

 

Address:  

 

 

 

 

 

 

- 5 -



--------------------------------------------------------------------------------

NOTICE OF STOCK OPTION EXERCISE

Date:                     

Cambridge Heart, Inc.

100 Ames Pond Road

Tewksbury, MA 01876

Attention: Treasurer

Dear Sir or Madam:

I am the holder of a Nonstatutory Stock Option granted to me under the Cambridge
Heart, Inc. (the “Company”) 2001 Stock Incentive Plan on March     , 2010 for
the purchase of 100,000 shares of Common Stock of the Company at a purchase
price of $         per share.

I hereby exercise my Option to purchase          shares of Common Stock (the
“Shares”), for which I have enclosed                      in the amount of
            . Please register my stock certificate as follows:

 

  Name(s):  

 

     

 

    Address:  

 

     

 

     

 

    Tax I.D. #:  

 

 

 

Very truly yours,

 

(Signature)

 

- 6 -